Citation Nr: 1436002	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to adjustment disorder with anxious mood.  

2.  Entitlement to a rating in excess of 20 percent for adjustment disorder with anxious mood.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 18, 1997, to June 2, 1997.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in August 2011 before the undersigned Veterans Law Judge (VLJ), sitting in St. Petersburg, Florida.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2013); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

In November 2011, the Board remanded the claims for additional evidentiary development, to include contemporaneous psychiatric and neurological examinations.  The additional development actions have been completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The following determinations are based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."  



FINDINGS OF FACT

1.  Migraine headaches were not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current migraine headaches are related to her service or were caused or aggravated by her service-connected adjustment disorder with anxious mood.  

2.  Adjustment disorder with anxious mood has not resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  Service connection for migraine headaches, to include as secondary to adjustment disorder with anxious mood, is not warranted.  38 U.S.C.A. 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  

2.  The criteria for a rating in excess of 20 percent for adjustment disorder with anxious mood have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 3.322(a), 4.3, 4.7, 4.10, 4.22, 4.126, 4.130 Diagnostic Code (DC) 9400 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO, to include correspondence dated in November 2007, January 2008, May 2008, August 2008, and November 2011, specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and secondary basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence she was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Specifically, as to the August 2011 hearing, it is noted that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the decision review officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to service connection for migraines and entitlement to a rating increase for adjustment disorder with anxious mood.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 
38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

The Board further notes that the Veteran was accorded VA medical examinations in December 2011 which, as detailed below, included opinions that addressed the etiology of the Veteran's migraine headaches and the severity of her psychiatric disorder.  The examiners' opinions were based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Legal Criteria

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2013).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b), added effective October 10, 2006.  The addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, does not affect the consideration or the outcome of this case. It was added to implement the decision of the Court in Allen, supra, and the holding in that case has been binding on VA from the time of issuance in 1995.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2013).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.  38 C.F.R. §§ 3.322(a), 4.22 (2013).  

DC 9434-9400 (2013)

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. - 0 percent.  

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a Global Assessment of Functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126 (2013).  

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [citing the DSM-IV, p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Background as to Both Service Connection 
and Increased Rating Claims

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  

The Veteran's theory of entitlement to service connection for migraine headaches is primarily one of secondary service connection.  She contends that migraine headaches developed secondary to her service-connected adjustment disorder with anxious mood.  For thoroughness, the Board will also address a direct (i.e., inservice) causation theory of entitlement to service connection.  She also argues that an increased rating is warranted for her service-connected adjustment disorder with anxious mood.  

In pertinent part, service connection was established for her psychiatric disorder in an April 2005 rating decision, and a 20 percent rating was assigned.  This disability rating was calculated by taking a 30 percent disability rating which was assigned pursuant to the application of the Veteran's symptoms and manifestations to the rating schedule, and then subtracting a baseline 10 percent due to a preexisting psychiatric disorder.  In other words, the RO determined in the April 2005 rating decision that the Veteran had a preexisting psychiatric disorder that permanently increased in severity during service.  The RO further determined that the Veteran's preexisting baseline rating was 10 percent.  The RO also determined that the Veteran's service-connected psychiatric symptoms met the criteria for the assignment of a 30 percent disability raging at the time of service connection.  As such, the initial 20 percent rating assigned was determined by subtracting the baseline 10 percent from the 30 percent rating assigned pursuant to the rating criteria.  38 C.F.R. §§ 3.322(a), 4.22 (2013).  

In pertinent part, the STRs are negative for report of, treatment for, or diagnosis of headaches.  Her STRs include a May 1997 separation examination report upon which the Veteran checked the block indicating that she did not have headaches.  Neurological exam was negative at this time.  

The record also includes VA records from the late 1990s through 2010.  Specifically, these records show treatment for migraines since at least 2000 and psychiatric symptoms from as early as 2003.  The Veteran reported an increase in tension and migraine headaches when being seen for psychiatric complaints in April 2004.  Computerized tomography (CT) of the head in 2006 was normal.  In March 2008, her headaches were noted to be associated with sinus/allergies.  These records include reports of a VA neurology examination in June 2008 and a VA mental disorder examination from July 2008.  

At the time of the June 2008 neurology exam, it was the examiner's opinion that the Veteran's migraine headaches were not related to her service-connected psychiatric disorder.  For rationale, she pointed out that she reviewed medical literature and the claims file which showed that the migraine headaches were secondary to various treatments or conditions.  Also of record is a June 2008 treatment report which associated her headaches to her pregnancy.  

As noted by the Board in the November 2011 remand, the Veteran reported an increase in psychiatric symptoms since the July 2008 evaluation.  The VA treatment records and her 2011 testimony attested to the continued treatment for her psychiatric symptoms which included panic attacks, anxiety, memory issues, mood fluctuations, and a short temper.  She also continued to report that she had migraines associated with her psychiatric disorder.  At the hearing, she submitted documents as provided by a VA physician (dated in 2010) which reflect an opinion that her migraines were exacerbated by her anxiety.  

The Board remanded the claim in 2011 for additional development, to include obtaining all pertinent treatment records not already in the claims file.  Also, the Veteran was to undergo a contemporaneous psychiatric examination to determine the current level of severity of her adjustment disorder with anxious mood.  She was also to be afforded a neurological examination to ascertain the nature and etiology of any migraine headaches.  

The requested examinations were conducted on December 14, 2011, at a VA facility.  The reports of both evaluations have been included in the claims file.  The neurological examination report reflects that the examiner reviewed the claims file.  The diagnosis was of migraine headaches including migraine variants.  The Veteran gave a history that included the taking of medications for her headaches.  It was noted that she continued to be treated with medication for her migraines.  She felt that times of stress resulted in an exacerbation of her headaches.  Her symptoms included nausea, sensitivity to light and sound and changes in vision.  The duration of typical head pain was less than one day.  Prostrating attacks occurred more frequently than once per month.  It was noted that she experienced constant head pain that was localized to one side of the head.  

The examiner opined that that it would be only with resort to mere speculation to opine whether or not her current migraine headaches were caused or aggravated to any degree by her service-connected mental health condition.  He also opined that it would be only with resort to mere speculation to opine whether or not her current migraine headaches were caused or aggravated to any degree by her military service.  The examiner also noted that the current medical literature had yet to identify the precise etiology or cause of migraine headaches.  The potential for impact of her stress and anxiety disorder upon her headache condition as discussed in her records by her treating physician and specialists had been considered.  The examiner added that although stress and anxiety were among the factors influencing the frequency and intensity of migraine headaches attacks, they were also impacted by multiple factors to include stress, hormonal factors, environmental factors, therapeutic response, activity levels, genetics, exercise, sleep patterns, diet, and many others.  The examiner concluded that it was not possible to objectively determine from the current available objective evidence the precise degree of contribution, if any, from each of these multiple factors upon her current migraine headaches.  

Upon VA psychiatric exam, the Veteran reported that she had anxiety and chronic sleep impairment.  The examiner noted that the current psychiatric disorder (anxiety) had a GAF score of 70, and that while a mental condition had been formally diagnosed, the symptoms were not were enough either to interfere with occupational and social functioning or to require continuous medication.  

Analysis

Service Connection - Migraine Headaches

The Board finds that the December 2011 opinion is entitled to great probative weight, as it reflects a complete review of the Veteran's complete medical history and statements included in the claims file and includes a detailed explanation of rationale.  

It is not shown or alleged that a migraine headache disability became manifest in service and persisted.  As already noted, the Veteran's STRs are silent for any complaints or treatment pertaining to headaches.  There is no evidence of postservice continuity of migraine headache complaints as the disorder was first recorded in approximately 2000.  Post-service evaluation/treatment records provide no indication that any migraine headache disability may somehow be directly related to the Veteran's service.  Accordingly, service connection for migraine headaches on the basis that they were incurred or aggravated in service is not warranted.  

The preponderance of the evidence is also against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  As already summarized, VA remanded the claim in 2011 for an examination to address the etiology of the Veteran's migraines.  The 2011 examiner reviewed the claims file and examined the Veteran.  It was his opinion that the Veteran's migraine headaches were unrelated to her service-connected psychiatric disorder.  The provider noted the history of the claimed disability, and explained the rationale for the opinions given.  The examiner provided further rationale for the opinion by identifying many other etiological factors for the migraine headache complaints, including environmental factors, activity levels, and a genetic predisposition.  The examiner noted that a current review of relevant medical literature was not supportive regarding the Veteran's alleged theory of causation.  The Board finds this evidence highly probative in the matter at hand.  The Board finds the December 2011 VA examiner's opinion to be persuasive.  The December 2010 physician statement that the Veteran had migraines exacerbated by anxiety is not afforded any probative value.  This statement provided no rationale or explanation for the opinion.

Regarding the Veteran's own opinion that her migraine headache disability is due to her service-connected anxiety, she is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between headaches and psychiatric disorders); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation or rationale for her opinion.  Therefore, her opinion on this question of causality (which is medical in nature and beyond lay observation) has no probative value.  See Jandreau, supra, at 1372, 1377.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a migraine headache disability. Accordingly, it must be denied.  

Rating in Excess of 20 Percent for Adjustment Disorder
With Anxious Mood

Based on the foregoing, the Board finds that the Veteran's overall disability picture for the course of the appeal most nearly approximates a 30 percent disability rating.  As already noted, the Veteran's preservice baseline disability rating of 10 percent is subtracted leaving her a disability rating of 20 percent for her service-connected anxiety disorder.  See 38 C.F.R. §§ 3.322(a), 4.22 (2013).  In making such determinations, the Board has considered all potentially applicable DCs, and finds no basis upon which to assign an evaluation in excess of the 20 percent rating previously assigned for the Veteran's generalized anxiety disorder under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, the Board finds that staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the relevant appeal period, and any increase in her symptoms is not sufficient to warrant a higher rating.  See Fenderson, 12 Vet. App. at 126-27; Hart, 21 Vet. App. at 509-10.  

The evidence indicates symptoms primarily of increased anxiety and chronic sleep impairment.  The Veteran was assigned a GAF score of 70, indicating mild symptoms or some difficulties in social, occupational, or school functioning.  The examiner also noted that her psychiatric symptoms were not severe enough to interfere with occupational or social functioning and did not require medications.  There was no evidence of such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships, in connection with the Veteran's service-connected adjustment disorder with anxious mood.  The findings are, at the most, more similar to the 10 to 30 percent criteria than the 50 percent criteria.  Considering the exhibited symptoms, her anxiety disorder is best characterized as mildly disabling (and has been so characterized on the VA examination report).  As such a higher evaluation is not warranted in this case.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would just a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  The Board points out that it is aware that a veteran need not have "all, most, or even some" of the symptoms enumerated in the General Rating Formula in order to establish entitlement to a particular rating. See Mauerhan, supra.  However, in the present case, the Veteran's symptoms correspond to those associated with no more than a 30 percent rating, which is reduced to 20 percent due to preservice symptomatology.  The symptoms which the Veteran has reported or exhibited are all accounted for in the assignment of the current rating.

In addition, with respect to the Veteran's claim, the Board has also considered the statements that her disability is worse than evaluated.  In this regard, the Board notes that, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report her symptoms and behavior because this requires only personal knowledge as it comes through the senses.  Layno, 6 Vet. App. at 470.  However, the Veteran's descriptions of the severity of her psychiatric disability are weighed against clinical evaluations provided by the medical personnel who examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  The Board finds that the report of the VA examiner in this case is the most persuasive, based as it was on an examination and observation of the Veteran, conducted by an examiner trained to evaluate psychiatric disorders, and based on the criteria used to evaluate the Veteran's disability under the appropriate rating criteria.  Furthermore, this clinician also considered the Veteran's complaints and descriptions of her impairment when describing the severity of her disability.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the Board has first carefully compared the level of severity and symptomatology of the Veteran's adjustment disorder with anxious mood with the established criteria found in the rating schedule.  As discussed above, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated, and there are no symptoms of such disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for such disability and, therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is not necessary to proceed to the second step and determine whether there are any related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  Accordingly, the Board finds that it is not necessary to refer this case for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2013).  Id.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for migraine headaches, to include as secondary to adjustment disorder with anxious mood, is denied.  

Entitlement to a rating in excess of 20 percent for adjustment disorder with anxious mood is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


